       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA


_______________________________________

ANDREA GROVE, individually and on behalf
of all others similarly situated,                    CA NO. ________________

               Plaintiff,

v.

IOWA PLAYHOUSE, RONALD BERGERON
and MICHAEL BERGERON,

               Defendants.


                    COLLECTIVE AND CLASS ACTION COMPLAINT
                              AND JURY DEMAND

     I. INTRODUCTION

       1.      Plaintiff Andrea Grove brings this class and collective action on behalf of herself

and all other exotic dancers who have worked at Iowa Playhouse (“Playhouse”) in Council

Bluffs, Iowa. This action is brought against Playhouse and its owner, Ronald Bergeron, and

manager, Michael Bergeron (collectively, “Defendants”).

       2.      In this action, Plaintiff claims that Defendants have misclassified exotic dancers

working at Playhouse as independent contractors rather than employees; have paid dancers less

than the minimum wage and have taken unlawful deductions from the dancers’ pay in violation

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. and Iowa state law.

       3.      Plaintiff also claims that Defendants have refused to re-hire her as an exotic

dancer in retaliation for her assertion of wage an hour claims, in violation of the FLSA.



                                                 1
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 2 of 9




       4.      This action is brought individually and as a class and collective action for unpaid

minimum wages, overtime compensation, unlawful deductions, liquidated damages, and for

other relief under the FLSA, the Iowa Wage Payment Collection Law (Iowa Code § 91A.8), and

Fed. Civ. P. Rule 23. The collective action provisions under the FLSA provide for opt-in class

participation, while Plaintiffs’ class allegations under Federal Rule 23 are “opt-out” classes.

   II. PARTIES

       5.      Plaintiff Andrea Grove is an adult resident of Omaha, Nebraska. She worked as

an exotic dancer at Playhouse between approximately August 2018 and October 2018, and

returned to perform on amateur night on July 1, 2020.

       6.      The members of the proposed collective and class are all individuals who worked

as exotic dancers at Playhouse during the relevant statutory periods.

       7.      Defendant Playhouse Iowa is a company with its principal place of business in

Council Bluffs, Iowa.

       8.      Defendant Ronald Bergeron is the owner of Playhouse Iowa. During Plaintiff’s

time working at Playhouse on 2018, Ronald Bergeron was in charge of the day-to-day decisions

regarding dancers, including hiring, compensation, and discipline. Defendant Michael Bergeron

currently manages Playhouse Iowa on a day-to-day basis, and is involved in decisions regarding

hiring and compensation of dancers.

   III. JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 216(b), because this action is based, in part, on the FLSA.

       10.     In addition, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. §

1367, over Plaintiff’s pendent claims, which are brought pursuant to the laws of the State of

                                                 2
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 3 of 9




Iowa, because those claims arise out of the same transaction or occurrence as the federal claims

alleged herein.

       11.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because at least one

Defendant is located within in this judicial district and division, and the unlawful labor practices

giving rise to Plaintiffs’ claims were committed, at least in part, within this Division.

   IV. STATEMENT OF FACTS

       12.        Defendants have misclassified exotic dancers working at Playhouse as

“independent contractors,” when, in reality, they are employees of Defendants.

       13.        Defendants have exercised extensive control over the manner in which exotic

dancers at Playhouse perform their jobs and conduct themselves while on Playhouse’s premises,

including what they are allowed to wear, how much they can receive for private dances and

sessions, and how they can interact with customers.

       14.        Defendants required exotic dancers to work a set schedule of at least three nights

per week, and fined them money if they missed a shift or arrived late. The shifts started between

6 PM and 8 PM. Plaintiff and other dancers were required to stay at Playhouse until the club

closed – on 2 AM Tuesday-Thursday, and at 5AM Friday through Saturday. As a result, dancers

worked up to 11 hours per shift.

       15.        During the dancers’ shifts, Defendants would require dancers to come to the stage

at the Club periodically to perform during a set of several songs.

       16.        Playhouse is in the business of providing adult entertainment to its patrons. The

dancers perform services in the usual course of Playhouse’s business, and without the dancers,

Playhouse would have no business.

       17.        The exotic dancers who have worked at Playhouse have not received any wages

                                                   3
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 4 of 9




or other compensation directly from Defendants. Instead, any compensation they have received

has come directly from patrons in the form of payments for private dances.

       18.     In order to perform their job, the dancers have been required to pay “house fees”

to Defendants, starting at $45 per night, and to pay various other fines and fees.

       19.     The exotic dancers have also been required to share their tips with or non-service

employees, such as disc jockeys, bouncers and managers.

       20.     Even if the payments from patrons were deemed to be the dancers’ “wages,” the

dancers have not been permitted to retain the full amount of these wages, since Defendant has

subtracted various fines, charges, and fees from these amounts (as well as requiring the dancers

to share them with other employees).

       21.     In order to work at Playhouse, dancers are required to participate in Amateur

Night. Dancers do not receive any wages for working Amateur Night. At the end of the night,

Playhouse staff select dancers who will continue working at the club.

       22.     On July 1, 2020, Plaintiff Grove came in to Playhouse to dance for Amateur

Night. At the end of the night, the lead DJ working that night, Zach Tiller, told her that

Playhouse did not want to hire her because of Grove’s pending wage and hour case against

another strip club.

   V. CLASS AND COLLECTIVE ALLEGATIONS.

       23.     Plaintiff brings this action individually and as an opt-in, collective action pursuant

to 29 U.S.C. § 216(b), on behalf of a class of all individuals who worked as exotic dancers at

Playhouse at any time within the three years prior to joining this lawsuit, who were misclassified

as independent contractors and who were not paid minimum wage compensation as required by

the Fair Labor Standards Act.

                                                 4
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 5 of 9




       24.     Plaintiff also brings this action individually and as a class action under Rule 23 of

the Federal Rules of Civil Procedure, on behalf of a class of all individuals who worked as exotic

dancers or strippers at Playhouse at any time within the three years prior to filing this lawsuit,

who were misclassified as independent contractors and who were required to pay any portion of

their compensation to the owners, managers, employees, or agents of Playhouse, or had any

compensation deducted for mandatory house fees, tip-outs, or other similar charges.

       25.     This action on behalf of the class satisfies the requirements of Rule 23(a), Fed. R.

Civ. P., as alleged in the following particulars:

             a. The proposed class is so numerous that joinder of all individual members in this

             action is impracticable;

             b. There are questions of law and/or fact common to the members of the proposed

             class;

             c. The claims of Plaintiff, the representative of the proposed class, are typical of the

             claims of the proposed Plaintiff class; and

             d. Plaintiff, the representative of the proposed Plaintiff class, will fairly and

             adequately protect the interests of the class.

       26.     In addition, upon information and belief, this action satisfies one or more of the

requirements of Rule 23(b), Fed. R. Civ. P., because the questions of law and/or fact common to

the members of the proposed Iowa Class predominate over any questions affecting only

individual members, and a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.




                                                    5
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 6 of 9




                                        COUNT I
                 (Fair Labor Standards Act - Failure to Pay Minimum Wage)

       27.     Defendants are “employers” for purposes of the Fair Labor Standards Act, 29

U.S.C. § 203(s), because they have annual gross sales or business of at least $500,000 and have

employees engaged in interstate commerce.

       28.     Plaintiff and the members of the FLSA Collective were employees of Defendants

for purposes of the Fair Labor Standards Act during all times relevant to this Complaint.

       29.     Defendants have failed to pay Plaintiff and the FLSA Collective Members an

hourly rate of at least the minimum wage of $7.25 per hour as required by the FLSA, 29 U.S.C. §

206(a)(1)(C). Defendants are not permitted or allowed to take the tip credit against the minimum

wage (and thus pay the reduced hourly rate for tipped employees of $2.13 per hour) because they

did not provide the required notice to Plaintiff and FLSA Collective Members, and because

Plaintiff and FLSA Collective Members were not allowed to keep all tips received by them, but

instead were required to share their tips with management and with other employees or agents of

Defendant who are not among employees who customarily and regularly receive tips, and not

pursuant to a valid tip pooling or sharing arrangement under applicable law. Plaintiff and FLSA

Collective Members are entitled to back wages at the minimum wage rate of $7.25 per hour for

every hour worked, pursuant to the FLSA, 29 U.S.C. § 216(b). The failure of Defendants to

compensate Plaintiff and FLSA Collective Members at least minimum wage was knowing,

willful, intentional, and done in bad faith.

       30.     Plaintiff and FLSA Collective Members are also entitled to liquidated damages

equal to the amount of unpaid minimum wages due to them under the FLSA, pursuant to the

FLSA, 29 U.S.C. § 216(b).


                                                6
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 7 of 9




       31.     Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs

incurred in prosecuting this action, pursuant to 29 U.S.C. § 216(b).


                                          COUNT II
                            (Fair Labor Standards Act -Retaliation)

       32.     Plaintiff repeats and realleges each and every allegation stated above.

       33.     Defendants’ actions in refusing to rehire Plaintiff because of her pending FLSA

lawsuit constitute retaliation in violation of the FLSA, 29 U.S.C. § 201 et seq.


                                        COUNT III
                             (Iowa Wage Payment Collection Law)

   34. All previous paragraphs are incorporated as though fully set forth herein.

   35. Iowa’s Wage Payment Collection Law (“IWPCL”) requires an employer to pay all wages

       due to its employees. See Iowa Code § 91A.5.

   36. Defendants are subject to the wage requirements of the IWPCL because Defendants are

       “employers” under Iowa Code § 91A.2.

   37. At all relevant times, Plaintiff and the Iowa Class Members were covered employees

       entitled to the above-described IWPCL protections. See IOWA CODE § 91A.2.

   38. Plaintiff and the Iowa Class Members are not exempt from the requirements of the

       WPCL for wage payments.

   39. Defendants, pursuant to their policies and practices, made unauthorized deductions from

       Plaintiff’s and the Iowa Class Members’ compensation in violation of the IWPCL. Iowa

       Code § 91A.5.

   40. Pursuant to Iowa Code § 91A.8, employers, such as Defendants, who fail to pay an

       employee wages in conformance with the IWPCL shall be liable to the employee for the

                                                 7
       Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 8 of 9




       wages or expenses that were not paid, interest, liquidated damages, court costs and

       attorneys’ fees incurred in recovering the unpaid wages.

   41. In violating Iowa law, Defendants acted willfully and with reckless disregard of clearly

       applicable IWPCL provisions.

       WHEREFORE, Plaintiff requests that the Court enter the following relief:

       a.      An order authorizing the issuance of notice to current and former employees of

Defendants who are potential members of the collective action under the Fair Labor Standards

Act, giving them the opportunity to opt-in to this action;

       b.      An order certifying the Class under Rule 23 to pursue the class members’ Iowa

wage claims against Defendants, appointing Plaintiff as a class representative and the

undersigned counsel as class counsel;

       c.      An award of monetary damages to Plaintiff and Class and Collective Action

Members in the form of back pay for unpaid minimum wages, reimbursement of all unlawful

withholdings from Plaintiff’s and the Class and Collective Action Members’ wages, together

with liquidated damages;

       d.      Attorneys’ fees and costs; and

       e.      Such further relief as the Court deems just and proper.




                                                 8
      Case 1:20-cv-00027-SMR-CFB Document 1 Filed 08/13/20 Page 9 of 9




                                   Respectfully submitted,


                                   _/s/ Nate Willems____________
                                   Rush & Nicholson P.L.C.
                                   P.O. Box 637
                                   Cedar Rapids, IA 52406
                                   Tel: 319-363-5209
                                    Fax: 319-363-6664
                                   Email: nate@rushnicholson.com

                                   Harold Lichten, pro hac vice anticipated
                                   Olena Savytska, pro hac vice anticipated
                                   LICHTEN & LISS-RIORDAN, P.C.
                                   729 Boylston Street, Suite 2000
                                   Boston, MA 02116
                                   (617) 994-5800
                                   (617) 994-5801
                                   Email: hlichten@llrlaw.com
                                          osavytska@llrlaw.com


                                   Attorneys for Plaintiff Andrea Grove, Individually
                                   and on Behalf of All Others Similarly Situated


Dated: August 13, 2020




                                      9
